DETAILED ACTION

Application filed 4/17/2020 has been examined. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are pending. Preliminary amendment filed has been entered. 
Specification and drawings are accepted. 
IDS has been considered. PTO-1449 is attached. 
Application is pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bontu et al. USPAP 20130322287 (herein: Bontu) in view of Zhang et al. USPAP 20130322321 (herein: Bontu). 
	As per claim 1, Bontu substantially teaches (i.e., title, abstract and Figure 2 below) a method comprising: receiving, by a sink device for a data packet (i.e., Figure 2, eNB 130 and paragraph 0044), an initial transmission of the data packet from a source device that is an originator of the data packet (i.e., Figure 2, UE 110 and paragraph 0044); determining, by the sink device, that decoding of the data packet is not successful (i.e., Figure 2 and paragraph 0044); receiving, by the sink device, a retransmission of the data packet from the source device and from an assisting transmitter (i.e., Figure 2, concurrent transmissions as shown and paragraph 0055); combining, by the sink device, the data packet received from the source device with the data packet received from the assisting transmitter (i.e., Figure 2, eNB and paragraphs 0045-0052).

    PNG
    media_image1.png
    386
    499
    media_image1.png
    Greyscale


However Zhang teaches, in an analogous art, (i.e., abstract) a method, a wireless communication system, destination node and relay node includes receiving by a destination node at current time slot the data transmitted by at least one source node; demodulating and decoding the data transmitted by at least one source node to obtain a decoding result; receiving the decoding result transmitted by first relay nodes, the decoding result being obtained by the first relay nodes through demodulating and decoding the data transmitted by at least one source node and received at the current time slot; and notifying the source node to retransmit the data or transmit new data at the next time slot by the destination node according to the result of the demodulating and decoding of the data of the source node and the decoding result of the first relay nodes. Particularly Zhang teaches (i.e., paragraph 0206) to send an acknowledgement to indicate successful decoding of the combining data. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to send the acknowledgement when the decoding of the combined data is successful as taught by Zhang within the teachings of Bontu. This would have been obvious to one having ordinary skill in the art because one of ordinary skill would have recognized that Bontu already teaches to send an acknowledgement to the sender but not after the combined decoding. Sending an acknowledgement after the combined decoding would let the original sender have up-to-date on the status and thereafter improve transmission. 
	As per claim 2, Bontu substantially teaches, in view of above rejections, wherein the sink device is an access node for the source device and for the assisting transmitter, and wherein the 
As per claim 3, Bontu substantially teaches, in view of above rejections, receiving by the access node from the source device a resource request for allocating an uplink resource for the data packet, wherein the resource request comprises an information element indicating the assisting transmitter as a retransmitter for the data packet (i.e., Figure 12 and paragraph 0088).  
As per claim 4, Bontu substantially teaches, in view of above rejections, upon determining that decoding of the data packet was not successful: transmitting a downlink message comprising an allocation of an uplink resource to the group identifier for retransmission of the data packet (i.e., Figure 2 and paragraphs 0044-0046 and 0091).
As per claim 5, Bontu substantially teaches, in view of above rejections, the access node: after determining that decoding of the data packet was not successful, receiving a plurality of resource requests from a plurality of assisting transmitters, each resource request comprising an information element indicating that the resource request is for retransmission of the data packet; transmitting a downlink allocation message to a subset of the plurality of assisting transmitters from which the resource request was received, the downlink allocation message comprising an allocation of an uplink resource for retransmission of the data packet (i.e., Figure 7 and paragraphs 0063-0064, 0091).  
As per claim 6, Bontu substantially teaches, in view of above rejections, the data packet from the source device and the data packet from the assisting transmitter are received in the same time-frequency resource (i.e., Figure 2, concurrent transmissions labeled and paragraphs 0044-0049).  

Bontu does not explicitly teach monitoring, by a wireless device, a radio resource for a data packet as stated in the present application. 
However Zhang teaches, in an analogous art, (i.e., abstract) a method, a wireless communication system, destination node and relay node includes receiving by a destination node at current time slot the data transmitted by at least one source node; demodulating and decoding the data transmitted by at least one source node to obtain a decoding result; receiving the decoding result transmitted by first relay nodes, the decoding result being obtained by the first relay nodes through demodulating and decoding the data transmitted by at least one source node and received at the current time slot; and notifying the source node to retransmit the data or transmit new data at the next time slot by the destination node according to the result of the demodulating and decoding of the data of the source node and the decoding result of the first relay nodes. Particularly Zhang teaches (i.e., Figure 9 and paragraph 0182) monitoring relay 
As per claim 8, Bontu substantially teaches, in view of above rejections, the radio resource is an uplink radio resource, the method further comprising by the wireless device: monitoring a downlink control channel for a resource allocation message addressed to the source device and comprising an information element allocating the uplink radio resource to the source device; and acquiring information on the uplink radio resource from the resource allocation message (i.e., Figure 2 and paragraph 0076).
As per claim 9, Bontu substantially teaches, in view of above rejections, the radio resource is an uplink radio resource, the method further comprising by the wireless device: receiving a broadcast message transmitted by the source device, the broadcast message comprising an information element indicating the uplink radio resource; and acquiring information on the uplink radio resource from the broadcast message (i.e., Figure 2 and paragraphs 0091-0093).  
As per claim 10, Bontu substantially teaches, in view of above rejections, determining that the wireless device is an assisting transmitter for retransmission of the data packet is carried out by using a random process biased by a preset probability value defining a probability for the wireless device to operate as the assisting transmitter (i.e., Figure 2 and paragraph 0118).  

As per claim 12, Bontu substantially teaches, in view of above rejections, further comprising establishing a direct device-to-device sidelink connection between the wireless device and the source device and, in connection with said establishing, acquiring a group identifier common to the wireless device and the source device (i.e., Figure 15 and paragraphs 0078, 0132).
As per claim 13, Bontu substantially teaches (i.e., title, abstract and Figure 2 below) an apparatus, comprising: at least one processor, and at least one memory including a computer program code (i.e., Figure 2 and paragraph 0122), wherein the at least one memory and the computer program code are configured, with the at least one processor (i.e., Figure 2 and paragraph 0122), to cause the apparatus to: receive, for a data packet, an initial transmission of the data packet from a source device that is an originator of the data packet (i.e., Figure 2, eNB 130, UE 110 and paragraph 0044); determine that decoding of the data packet is not successful (i.e., Figure 2 and paragraph 0044); receive a retransmission of the data packet from the source device and from an assisting transmitter (i.e., Figure 2, concurrent transmissions as shown and paragraph 0055); combine the data packet received from the source device with the data packet received from the assisting transmitter (i.e., Figure 2, eNB and paragraphs 0045-0052). 

    PNG
    media_image1.png
    386
    499
    media_image1.png
    Greyscale

Bontu does not explicitly teach that upon determining that the combined data packet is successfully decoded, transmitting an acknowledgment to indicate the successful decoding to the source device as stated in the present application. 
However Zhang teaches, in an analogous art, (i.e., abstract) a method, a wireless communication system, destination node and relay node includes receiving by a destination node at current time slot the data transmitted by at least one source node; demodulating and decoding the data transmitted by at least one source node to obtain a decoding result; receiving the decoding result transmitted by first relay nodes, the decoding result being obtained by the first relay nodes through demodulating and decoding the data transmitted by at least one source node and received at the current time slot; and notifying the source node to retransmit the data or transmit new data at the next time slot by the destination node according to the result of the demodulating and decoding of the data of the source node and the decoding result of the first relay nodes. Particularly Zhang teaches (i.e., paragraph 0206) to send an acknowledgement to indicate successful decoding of the combining data. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to send the acknowledgement when the decoding of the combined data is successful as taught by Zhang within the teachings of Bontu. This would have been obvious to one having ordinary skill in the 
As per claim 14, Bontu substantially teaches, in view of above rejections, the apparatus is suitable for an access node serving the source device and the assisting transmitter, and wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to e-use a group identifier to address both the source device and the assisting transmitter (i.e., Figure 15 and paragraphs 0078, 0132).  
As per claim 15, Bontu substantially teaches, in view of above rejections, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to receive from the source device a resource request for allocating an uplink resource for the data packet, wherein the resource request comprises an information element indicating the assisting transmitter as a retransmitter for the data packet (i.e., Figure 12 and paragraph 0088).  
As per claim 16, Bontu substantially teaches, in view of above rejections, the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to cause, upon determining that decoding of the data packet was not successful, transmission of a downlink message comprising an allocation of an uplink resource to the group identifier for retransmission of the data packet (i.e., Figure 2 and paragraphs 0044-0046 and 0091).  
As per claim 17, Bontu substantially teaches, in view of above rejections, the at least one memory and the computer program code are configured, with the at least one processor, to cause 
As per claim 18, Bontu substantially teaches, in view of above rejections, the data packet from the source device and the data packet from the assisting transmitter are received in the same time-frequency resource (i.e., Figure 2, concurrent transmissions labeled and paragraphs 0044-0049).  
As per claim 19, Bontu substantially teaches (i.e., title, abstract and Figure 5) an apparatus, comprising: at least one processor, and at least one memory including a computer program code (i.e., Figure 5 and paragraph 0122), wherein the at least one memory and the computer program code are configured, with the at least one processor (i.e., Figure 5 and paragraph 0122), to cause the apparatus to: a data packet transmitted by a source device to a sink device and capture the data packet from the radio resource (i.e., Figure 5, steps 512, 516 and paragraphs 0034, 0059); decode the data packet (i.e., Figure 2 and paragraph 0044, RN 120 decoding received packet); determine that the sink device failed in decoding the data packet and that the apparatus operates as an assisting transmitter for retransmission of the data packet (i.e., Figure 5, step 520 RN waits for ACK/NACK from the eNB and when a ACK is not received then the RN along with UE perform concurrent retransmissions); upon said determining, determine a radio resource for the retransmission and causing the retransmission of the data 
Bontu does not explicitly teach monitor a radio resource for a data packet as stated in the present application. 
However Zhang teaches, in an analogous art, (i.e., abstract) a method, a wireless communication system, destination node and relay node includes receiving by a destination node at current time slot the data transmitted by at least one source node; demodulating and decoding the data transmitted by at least one source node to obtain a decoding result; receiving the decoding result transmitted by first relay nodes, the decoding result being obtained by the first relay nodes through demodulating and decoding the data transmitted by at least one source node and received at the current time slot; and notifying the source node to retransmit the data or transmit new data at the next time slot by the destination node according to the result of the demodulating and decoding of the data of the source node and the decoding result of the first relay nodes. Particularly Zhang teaches (i.e., Figure 9 and paragraph 0182) monitoring relay nodes which are used to receive/transmit data packets and monitor resources. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to monitoring, by a wireless device, a radio resource for a data packet as taught by Zhang within the teachings of Bontu. This would have been obvious to one having ordinary skill in the art because one of ordinary skill would have recognized that monitoring resources of the communication system would have allowed for effective communication without wasting resources.
As per claim 20, Bontu substantially teaches, in view of above rejections, the radio resource is an uplink radio resource, and wherein the at least one memory and the computer 
As per claim 21, Bontu substantially teaches, in view of above rejections, the radio resource is an uplink radio resource, and wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to: receive a broadcast message transmitted by the source device, the broadcast message comprising an information element indicating the uplink radio resource; and acquire information on the uplink radio resource from the broadcast message (i.e., Figure 2 and paragraphs 0091-0093).  
As per claim 22, Bontu substantially teaches, in view of above rejections, the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to perform said determining that the apparatus operates as the assisting transmitter for retransmission of the data packet by using a random process biased by a preset probability value defining a probability for the apparatus to operate as the assisting transmitter (i.e., Figure 2 and paragraph 0118).   
As per claim 23, Bontu substantially teaches, in view of above rejections, the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to perform said determining that the sink device failed in decoding the data packet upon receiving a message from the sink device, the message being addressed to the sink device and comprising a negative acknowledgement of the data packet (i.e., Figure 2, NACK and paragraph 0044).    

As per claim 25, Bontu substantially teaches, in view of above rejections, an apparatus comprising means for carrying out all the steps of the method according to claim 1. The Examiner would like to point out that this claim is rejected under 35 USC 112 as it is not clear what the means are referring to in this claim as the specification does not define these means. See claim 1 rejection above as well.  
As per claim 26, Bontu substantially teaches, in view of above rejections, a computer program product readable by a computer and, when executed by the computer, configured to cause the computer to execute a computer process comprising all the steps of the method according to claim 1 (i.e., Figure 5 and paragraph 0122).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 25: 
an apparatus comprising means for carrying out all the steps of the method according to claim 1. 
The Examiner would like to point out that it is not what means are being invoked here as the specification does not define these means. 

As per claim 26: 
a computer program product readable by a computer and, when executed by the computer, configured to cause the computer to execute a computer process comprising all the steps of the method according to claim 1.
It is not clear from the claim or the specification what exactly is included in the computer program product. 
Corrections are requested. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
As per claim 26: 

The claim recites a computer program product which is not defined in the specification and therefore it is not clear what exactly Applicants intend to mean by this limitation. 
The claim does not fall within at least one of the four categories of patent eligible subject matter because the computer program product could be software or signal per se. 
Corrections are requested. 















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112